Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 06/03/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0065519 application as required by 37 CFR 1.55. [The other two were received in the parent case, this one was not]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 11,151,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in each and every aspect than the patent claims and are thus anticipated.
Claims 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,151,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in each and every aspect than the patent claims and are thus anticipated.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-13 of U.S. Patent No. 11,151,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in each and every aspect than the patent claims and are thus anticipated.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajkumar (US 2018/0039835 A1).
1, Rajkumar discloses an electronic apparatus, comprising: a camera; a storage for storing a plurality of artificial intelligence models trained to identify objects and for storing information on a map; and at least one processor [0027] configured to: 
identify an artificial intelligence model, from among the plurality of artificial intelligence models stored in the storage based on information on an area in which the electronic apparatus is located from among a plurality of areas in the map, [0038, the location is determined from coordinates from GPS {this qualifies as a map, it is a system of set coordinate locations that can be plotted}; and this location is used in determining what classifier to use]
and input an image obtained through the camera to the identified artificial intelligence model to identify an object.  [0041-0042, shows object inference using the model, in an image obtained from the robot 100 which uses at least a front facing camera as shown in pp 0045]

4. The electronic apparatus of claim 1, further comprising: a sensor, wherein the processor is further configured to determine, based on sensing data obtained from the sensor, the area in which the electronic apparatus is located from among the plurality of areas.   [0038, GPS sesnsor]

13. An electronic apparatus, comprising: a camera; a sensor; a storage for storing a plurality of artificial intelligence models trained to identify objects and for storing information on a map; and a processor configured to control the electronic apparatus, wherein the processor is configured to: determine, based on sensing data obtained from the sensor, an area in which the electronic apparatus is located from among a plurality of areas in the map, based on the determined area, identify an artificial intelligence model from among the plurality of artificial intelligence models stored in the storage, and input an image obtained through the camera to the identified artificial intelligence model to identify an object.  [0036-0045, locations determined based on area from GOS and an object model is selected based on factors which may include said location]


14. A control method of an electronic apparatus using an object recognition model, the control method comprising: identifying a plurality of areas in a map based on information on the map stored in a storage of the electronic apparatus; identifying an artificial intelligence model, from among a plurality of artificial intelligence models stored in the storage, based on an area in which the electronic apparatus is located from among the plurality of areas; and identifying an object by inputting an image obtained through a camera to the identified artificial intelligence model.  [0036-0045, locations determined based on area from GOS and an object model is selected based on factors which may include said location]


16. The control method of claim 14, further comprising: determining the area in which the electronic apparatus is located from among the plurality of areas based on sensing data obtained from a sensor.   [0038, GPS sensor]
.  


Allowable Subject Matter
Claims 5-12 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648